DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 5-20 are pending. Claims 2 and 4 have been canceled.
The foreign priority application JP 2016-104086 filed on May 25, 2016 has been received and it is acknowledged.

Claim Objections
Claims 1, 3, and 5-20 are objected to because of the following informalities: 
In claim 1, the limitation “siloxane group” is recited twice as option for R7, R8, R9, and R10.
In claim 1, Z may be a divalent group, and the examples of divalent groups include a ketone group and a carbonyl group.
However, a ketone group and a carbonyl group are both groups of formula
-C(=O)-.
Appropriate correction is required.
Claims 3 and 5-20 are objected to as being dependent on the objected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 5-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation).
With regard to claims 1 and 6, Ri et al. teach a photosensitive resin composition comprising a phenolic resin (A) which comprises repeating units of formulas (1) and (2): 
    PNG
    media_image1.png
    161
    371
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    133
    338
    media_image2.png
    Greyscale
 
(abstract, par.0001-0002).
The phenolic resin (A) has a weight average molecular weight preferably between 2,000 and 50,000 (par.0037).
In the repeating unit of formula (1), m may be 1 or 2, p may be 1, and R1 may be a hydrogen atom. In the repeating unit of formula (2) n is 2 or 3, q may be 1, and R2 may be a group of formula -COOR4, wherein R4 is a hydrogen atom or an aliphatic group with 1-10 carbon atoms which may have unsaturated bonds (par.0011).
A group of formula -COOR4, wherein R4 is C1-10 aliphatic group with terminal unsaturated is a crosslinking group, as evidenced in par.0012 of Kakuta et al. (US 2013/0237040).
A group of formula -COOH (group -COOR4, wherein R4 is hydrogen) is a group capable of crosslinking, as evidenced in par.0112 of Nakamura et al. (US 2002/0091197).


    PNG
    media_image3.png
    114
    271
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    118
    406
    media_image4.png
    Greyscale
 (par.0011).
A repeating of formula (1) wherein m is 1 or 2, p=1, and R1 is a hydrogen atom is equivalent to a “phenol skeleton not having a crosslinking group” in claim 1.
A repeating unit of formula (2) wherein n is 2 or 3, q=1, and R2 is a group of formula -COOR4, wherein R4 is a hydrogen atom is equivalent to a “phenol skeleton having a crosslinking group” in claim 1.
It is expected that the content of the repeating unit of formula (2) in the phenolic resin (A) of Ri et al.  is within the very broad range of 5-90mole% in claim 1.
Ri et al. do not specifically teach the alkali-soluble resin (a) in claim 1.
However, it would have been obvious to one of ordinary skill in the art before of the filing date of the claimed invention to obtain the alkali-soluble resin (a) in claim 1, because Ri et al. teach the phenolic resin (A) comprising repeating units of formula (1) 1, X, R2, R4, and Y.
A repeating of formula (1) wherein m is 1 or 2, p=1, R1 is a hydrogen atom, and X is a group of formula (4) or (5) is equivalent to a first repeating unit wherein q=1, R1 is a hydrogen atom, n1 is 1 or 2, and X is an organic group of formulas (3) or (4).
A repeating unit of formula (2) wherein n is 2 or 3, q=1, and R2 is a group of formula -COOR4, wherein R4 is a hydrogen atom and X is a group of formula (4) or (5) is equivalent to a second repeating unit wherein q=1, R1 is a hydrogen atom, Y is a carboxylic acid (crosslinking group), n2 is 2 or 3, and X is an organic group of formulas (3) or (4).
Therefore, the resin composition in claims 1 and 6 is obvious over the photosensitive resin composition of Ri et al.
With regard to claims 5 and 7, Ri et al. teach that the amount of repeating units a and b are between 2 and 1000, and these amounts have effect over the toughness of the cured film and the solubility in an alkali developer solution (par.0033).
Ri et al. do not specifically show the claimed relationships.
However, it would have been obvious to one of ordinary skill in the art to optimize the amounts of repeating units (a and b) in the phenolic resin of Ri et al., in order to obtain a phenolic resin which provides a cured film with the desired toughness and desired solubility in an alkali developer.
With regard to claim 8, Ri et al. teach that the photosensitive composition may comprise other alkali-soluble resin, such as a polyimide. The other alkali-soluble resin 
This amount is within the claimed range.
With regard to claim 11, Ri et al. teach a photosensitive composition comprising a quinonediazide compound and a crosslinker (sections (6) and (7) in par.0011).
The quinonediazide compound is equivalent to the photosensitizing (c) in claim 11 (see par.0111-0113 of the specification of the instant application).
With regard to claim 12, Ri et al. teach that R2 may be a group of formula –COOR4, wherein R4 is a aliphatic group with 1-10 carbon atoms which may have unsaturated bonds (par.0011).
A group of formula COOR4 wherein R4 is an aliphatic group with 2 carbon atoms and having an unsaturated bond is a group Y which has an acrylate structure.
With regard to claims 13-15, Ri et al. teach that the photosensitive resin composition forms a cured film (par.0033). 
With regard to claim 16, Ri et al. teach a process comprising the steps of applying the photosensitive composition onto a substrate, drying, exposing to actinic radiation, developing to form a pattern, and then heating to form a cured pattern (par.0083-0087).

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 8 above, and further in view of Masuda et al. (JP 2012-063498, with machine translation).

Masuda et al. teach a photosensitive resin composition comprising a phenolic resin (B)(abstract) and an alkali-soluble resin (A) which may be a polyimide (par.0009).
Masuda et al. teach a polyimide resin (A) obtained from raw materials including the diamine BAHF of formula: 
    PNG
    media_image5.png
    80
    382
    media_image5.png
    Greyscale
 (par.0112, par.0078).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polyimide resin (A) of Masuda et al. as polyimide alkali-soluble resin in the photosensitive composition of Ri et al., because Masuda et al. teach the polyimide resin for this purpose.
The polyimide resin (A) would comprise a residue derived from the diamine BAHF (par.0019-0023). The residue derived from the diamine BAHF comprises fluoroalkyl groups.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 8 above, and further in view of Masuda et al. (JP 2012-063498, with machine translation) and Angelo et al. (US Patent 3,336,258).

Masuda et al. teach a photosensitive resin composition comprising a phenolic resin (B)(abstract) and an alkali-soluble resin (A) which may be a polyimide (par.0009).
Masuda et al. further teach that the alkali-soluble resin (A) may be a polyimide of formula (2):

    PNG
    media_image6.png
    129
    365
    media_image6.png
    Greyscale
 , wherein R4 represents a tetracarboxylic anhydride reside and R5 is a diamine residue, wherein the R5 may be an aromatic or aliphatic group (par.0020-0022).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a polyimide resin (A) of Masuda et al. as polyimide alkali-soluble resin in the photosensitive composition of Ri et al., because Masuda et al. teach the polyimide resin for this purpose.
Ri et al. and Masuda et al. fail to teach a resin having a diamine residue having an alkyether group.
Angelo et al. teach polyimides of formula:
 
    PNG
    media_image7.png
    77
    146
    media_image7.png
    Greyscale
, which are obtained by the reaction of a diamine of formula H2N-R1-NH2 with a tetracarboxylic anhydride of formula:

    PNG
    media_image8.png
    77
    95
    media_image8.png
    Greyscale
 (column 1).
The examples of diamines include 3-methoxy-hexamethylene diamine (column 3, line 39). Additionally, many of the diamines of Angelo et al. are taught in par.0023 of Masuda et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use 3-methoxy-hexamethylene diamine for forming the polyimide resin of Ri modified by Masuda, as this diamine is functionally equivalent to the diamines used by Masuda et al. for producing the polyimide resin (A).
The 3-methoxy-hexamethylene diamine comprises a methoxy group of formula CH3-O- , which is an alkylether group.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 16 and in further view of Fujimaki et al. (US 2011/0014401).
With regard to claim 17, Ri et al. teach the method of claim 16 (see paragraph 6 above), but fail to teach that the photosensitive resin composition is applied on a substrate using a slit nozzle.
However, it is well-known in the art that a photosensitive composition may be applied on a substrate by a slit nozzle, as evidenced in par.0493 of Fujimaki et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the photosensitive composition of Ri et al. by .

10.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 14 and in further view of Ogitani et al. (US Patent 4,997,863).
With regard to claim 18, Ri et al. teach the cured film of claim 14 (see paragraph 6 above). Ri et al. further teach that the photosensitive composition is used to make an interlayer insulating film (par.0090), but fail to teach that the interlayer insulating film is arranged between rewires.
However, it is well-known in the art that an insulating layer may be interposed between two adjacent wiring patterns of a multilayer printed circuit board, as evidenced in the abstract of Ogitani et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the photo sensitive resin composition of Ri et al. for forming a cured insulating layer between two adjacent wiring patterns of a multilayer printed circuit board.
A printed circuit board meets the limitation for a “semiconductor electronic component”.
With regard to claim 19, two adjacent wiring patterns meet the limitations for 2 layers of rewires.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Ri et al. (JP 2012-252273, with machine translation) as applied to claim 14 and in further view of Apyama et al. (US 2002/0173116).
With regard to claim 20, Ri et al. teach the cured film of claim 14 (see paragraph 6 above). Ri et al. further teach that the photosensitive composition is used to make an interlayer insulating film (par.0090), but fail to teach that the interlayer insulating film is arranged between two different substrates.
Apyama et al. show that in a semiconductor device an interlayer insulation film 2’ is formed between the semiconductor substrate (1) and the second interlayer insulating film (8) made of SiN (fig.12, par.0154).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the photosensitive resin composition of Ri et al. for forming a cured insulting layer between a semiconductor substrate and SiN interlayer in a semiconductor device, because Ri et al. teach the use of the composition as interlayer insulating film.

Allowable Subject Matter
12.	Claim 3 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Ri et al. (JP 2012-252273) fail to teach a phenolic resin having a group Y of formula (2).


    PNG
    media_image9.png
    159
    204
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    176
    221
    media_image10.png
    Greyscale
(abstract, par.0008). This polymer comprises crosslinking groups Y of formula (2), but does not comprise the groups X in claim 1.
Masuda et al. (JP 2012-063498) teach a photosensitive resin composition comprising a phenolic resin (B) consisting mainly of a structural unit of formula (1):

    PNG
    media_image11.png
    117
    174
    media_image11.png
    Greyscale
(abstract).
The resin is obtained by reacting phenols with aldehydes in the presence of an alkaline catalyst, followed by alkoxylation of a methylol group under acidic conditions (par.0034). However, the aldehydes taught by Masuda et al. would not lead to a phenolic resin comprising the groups X in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify any of the above-mentioned references and obtain the resin composition in claim 3 of the instant application.



Response to Arguments
13.	Applicant's arguments filed on December 22, 2020 have been fully considered but they are not persuasive. 
The examiner would like to note that:
-the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the rejection of claims 1-3, 5, 7, and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (JP 2012-162642, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1-3, 8, 9, 11, and 13-16 under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP 2012-063498, with attached machine translation), evidenced by Kitano et al. (JP 2012-162642, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP 2012-063498, with attached machine translation) evidenced by Kitano et al. (JP 2012-162642, with attached machine translation) as applied to claim 8 above, and further in view of Angelo et al. (US Patent 3,336,258) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP 2012-063498, with attached machine translation) evidenced by Kitano et al. (JP 2012-162642, with attached machine translation) as applied to claim 16 and in further view of Fujimaki et al. (US 2011/0014401) is withdrawn following the applicant’s amendment to claim 1;

-the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JP 2012-063498, with attached machine translation) evidenced by Kitano et al. (JP 2012-162642, with attached machine translation) as applied to claim 14 and in further view of Apyama et al. (US 2002/0173116) is withdrawn following the applicant’s amendment to claim 1.
	However, new grounds of rejection for claims 1 and 5-20 are shown in paragraphs 5-11 above.
	On pages 10-11 the applicant argues that the polymer of Ri et al. does not have a crosslinking group Y, as required in claim 1.
The examiner would like to note that Ri et al. allows for R2 to be a group of formula -COOR4, wherein R4 is a hydrogen atom or an aliphatic group with 1-10 carbon atoms which may have unsaturated bonds (par.0011).
A group of formula -COOR4, wherein R4 is C1-10 aliphatic group with terminal unsaturated is a crosslinking group, as evidenced in par.0012 of Kakuta et al. (US 2013/0237040).
A group of formula -COOH (-COOR4, wherein R4 is hydrogen) is a group capable of crosslinking (see par.0112 of Nakamura et al. (US 2002/0091197).

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (MPEP 716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention).
The Examples 1-8 use the resins A-1, A-2, A-3, A-4, and A-6.
The resin A-1 is a novolac resin modified with epichlohydrin (see Synthesis Example 1 in par.0158). 
A novolac resin is a resin of formula:

    PNG
    media_image12.png
    177
    494
    media_image12.png
    Greyscale
.
By reaction of novolac resin with epichlorohydrin, 45% of the hydroxyl groups are replaced by groups comprising an epoxy moiety (see Synthesis Example 1 in par.0158). 

The resin A-2 is presented in the Synthesis Example 2 in par.0159. The resin is derived from cresol, methanol and paraformaldehyde. The resin will be represented by the formula:

    PNG
    media_image13.png
    204
    223
    media_image13.png
    Greyscale
, wherein 85% of the hydroxyl groups are functionalized with a methylol group (see par.0040, par.0055).
However, the resin A-2 is not an alkali-soluble resin (a) wherein X is represented by the formulas (3) or (4), as required in claim 1.
The resin A-3 is a resin obtained from phenol/diphenylene resin, methanol in the presence of sulfuric acid (par.0160). The resin will be represented by the formula:

    PNG
    media_image14.png
    160
    455
    media_image14.png
    Greyscale
wherein 35% of the hydroxyl groups are functionalized with a methylol group (see par.0040, par.0055).
The resin A-3 is an alkali-soluble resin (a) wherein X is represented by the formula (4), wherein Z is a single bond and R7-R10 are hydrogen atoms.

The resin 0-4 will be represented by the formula:
 
    PNG
    media_image15.png
    79
    257
    media_image15.png
    Greyscale
, and the resin A-4 will have 25% of the hydroxyl groups functionalized with a crosslinkling (par.0040).
The resin A-6 is a resin 0-4 functionalized with acryloyl chloride (par.0163).
The resins A-4 and A-6 are alkali-soluble resins (a) wherein X is represented by the formula (4) in claim 1, wherein Z is a single bond and R7-R10 are hydrogen atoms.
Therefore, the Examples 1-8 of the specification show only resins (a) wherein X is represented by the formula (4), wherein Z is a single bond and R7-R10 are hydrogen atoms.
However, claim 1 allows for X to be represented by formula (3), and also allows for a formula (4) wherein Z is an ether bond, a ketone group, a carbonyl group, an amide group, or a sulfonyl group, and R7-R10 are alkyl, fluoroalkyl, siloxane, or alkylether groups.
Additionally, claim 1 recites broadly that “Y is a crosslinking group”, and the specification teaches that a crosslinking group is a functional group which can undergo crosslinking by a radical reaction, an addition reaction, a condensation reaction or the like (par.0021).


Conclusion
14.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796